DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 (claims 1-7) in the reply filed on April 18, 2022 is acknowledged. While the applicant did indicate that the election was done with traverse, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikoma (US 2001/0032567) in view of Sandstrom et al (WO 2016/124712).
Regarding claims 1-5, Ikoma teaches an ink composition which incorporates:
An energy transformation component such as an acid dye ([0027]) which is an organic dye
A volume expansion component such ethylene glycol ([0031]) which has a boiling point of 197 C
A binder such as a polyacrylic acid ([0035]) which is a solid polymer at room temperature
Ikoma teaches that viscosity of the ink composition ranges from 1 to 4000 mPa-s (0.001 to 4 Pa-s) ([0041]) and the surface tension ranges from 16-38 mN/m ([0039]).
The limitation “for use as a support material for energy-pulse-induced transfer printing” is intended use and does not carry much patentable weight.  
It is noted that Ikoma does not teach the limitation that the ink is used as a support material for LIFT process.
Sandstrom teaches that the LIFT process can use any type of material and does not depend on chemistry of any chemical compound ([0003]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the ink of Ikoma in a LIFT process as taught by Sandstrom.  One would have been motivated to do so in order to receive the expected benefit of using the ink material in a method which provides flexibility in application (Sandstrom, [0004] - [0005]).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        201